TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00109-CR



                                     Ex parte Jorge Gutierrez


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT
       NO. D-1-DC-10-203162, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed his notice of appeal in 2011. In June 2011, the court reporter informed

us that appellant’s attorney had told her not to continue to work on the reporter’s record because the

case was moot and he would be filing a motion to abate the appeal. After a long delay with no

communication from counsel, we abated the appeal to the trial court to hold a hearing to determine

whether the cause is moot. The trial court held the hearing as requested, and the reporter’s record

reflects that appellant’s attorney stated that this appeal, which involved a bond setting, was now

moot. The trial court and prosecutor agreed.

               Because the issues in the cause are moot, we cannot exercise jurisdiction over

the appeal. See State v. Curl, 28 S.W.3d 838, 841 (Tex. App.—Corpus Christi 2000, no pet.); Lee v.

State, 425 S.W.2d 698, 699 (Tex. Civ. App.—San Antonio 1968, no writ) (dismissing juvenile

adjudication case as moot). We reinstate the appeal and dismiss it for want of jurisdiction.
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: June 25, 2013

Do Not Publish




                                              2